       Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 1 of 21




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOSEPH DRENTH, et al.,                   :    Civil No. 1:20-CV-00829
                                         :
           Plaintiffs,                   :
                                         :
           v.                            :
                                         :
KATHY BOOCKVAR, et al.,                  :
                                         :
           Defendants.                   :    Judge Jennifer P. Wilson
                                MEMORANDUM
    This is a civil rights case brought under the Americans with Disabilities Act

(“ADA”) and the Rehabilitation Act (“RA”). Plaintiffs, Joseph Drenth (“Drenth”)

and the National Federation of the Blind of Pennsylvania (“NFB-PA”), assert that

the Commonwealth of Pennsylvania’s election policies violate the rights of the

blind by not providing accessible ballots for blind individuals to vote privately and

independently from home. Plaintiffs seek declaratory relief and a permanent

injunction requiring the Commonwealth to implement an accessible solution before

the November 3, 2020 general election. The case is presently before the court on

Plaintiffs’ motion for partial summary judgment and Defendants’ motion for

summary judgment.

      As the court has observed to the litigants and in a prior opinion, see Doc. 31,

this case addresses an important issue that required prompt resolution. The court

commends Plaintiffs’ advocacy and Defendants’ responsiveness. The court

appreciates the speed, skill, and professionalism of counsel in their development of
                                          1
        Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 2 of 21




this case. However, because Plaintiffs have obtained the relief that they originally

requested with respect to the November 2020 general election and all subsequent

elections, the court finds that Plaintiffs’ claims arising from those elections are

now moot. The court additionally finds that Defendants are entitled to summary

judgment in all other respects. Accordingly, Defendants’ motion is granted and

Plaintiffs’ motion is denied.

                    BACKGROUND AND PROCEDURAL HISTORY

      Under current Pennsylvania election law, an eligible voter may vote without

being physically present at a polling location through the use of either an absentee

ballot or a mail-in ballot. Act of Oct. 31, 2019, 2019 Pa. Laws 552. Such voting is

accomplished through the completion of paper ballots that must be mailed to a

county board of election. Id. §§ 3146.8; 3150.16. The availability of absentee and

mail-in voting took on increased importance when the COVID-19 pandemic began

in Pennsylvania, and the Commonwealth accordingly encouraged voters to vote by

absentee and mail-in ballots. Secretary of State Reminds Voters of New Mail-In

Voting Options Amid Coronavirus Concerns (March 12, 2020), PA MEDIA,

https://www.media.pa.gov/ Pages/State-Details.aspx?newsid=374.

      Plaintiffs in the present case filed suit on May 21, 2020, alleging that the

Commonwealth’s mail-in ballot and absentee ballot policies violate the ADA and

the RA because they deprive blind Pennsylvanians of the right to vote privately
                                           2
        Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 3 of 21




and independently by absentee or mail-in ballot. (Doc. 1 ¶ 1.) Given the risks

posed by the COVID-19 pandemic, Plaintiffs alleged that the Commonwealth’s

policies placed blind individuals in an “impossible bind” of either forfeiting their

right to vote privately and independently or risking their health and safety by

traveling to a polling place to vote in person. (Id. ¶ 7.)

      To remedy this alleged violation, Plaintiffs sought preliminary injunctive

relief requiring the Commonwealth to implement a temporary solution in time for

the June 2, 2020 primary election; a permanent injunction requiring the

Commonwealth to implement a solution in time for the November 3, 2020 general

election and all subsequent elections; and a declaration that the Commonwealth’s

absentee and mail-in ballot laws violated the ADA and the RA. (Id. ¶¶ 117–19.)

Plaintiffs’ request for a permanent injunction specifically sought implementation of

“a permanent solution, one that makes available an accessible online ballot tool so

that blind voters have equal access to vote independently and privately in all

elections through absentee or mail-in voting.” (Id. ¶ 9.) Plaintiffs additionally

sought attorneys’ fees, litigation expenses, and costs. (Id. ¶ 120.) Plaintiffs filed a

motion for preliminary injunction in connection with their complaint on May 21,

2020, seeking preliminary injunctive relief with regard to the June 2, 2020 primary

election. (Doc. 4.)



                                           3
       Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 4 of 21




      Following an expedited briefing and argument schedule, the court granted

Plaintiffs’ motion for preliminary injunction on May 27, 2020, and required the

Commonwealth to implement and make available to eligible blind voters the

“Accessible Write-In Ballot” (“AWIB”)—a remedy that the Commonwealth had

proposed as a temporary solution that could feasibly be implemented in time for

the primary. (Docs. 31–32.) The court found that Plaintiffs were likely to succeed

on the merits of their claims under the ADA and the RA because they had been

denied the benefits of a public program due to a disability. (Doc. 31 at 12.) The

court additionally found that Plaintiffs would suffer irreparable injury if

preliminary injunctive relief were denied and that the balancing of harms and

public interest weighed in favor of preliminary injunctive relief. (Id. at 13–14.)

      Given the court’s finding that preliminary injunctive relief was appropriate,

the court turned its attention to the appropriate remedies and focused on three

possible solutions that had been proposed by the parties—the AWIB, the

Uniformed and Overseas Citizens Absentee Voting Act ballot (“UOCAVA”), and

the Federal Write-In Absentee Ballot (“FWAB”). (See id. at 15.) The court

concluded that none of the proposed remedies were “entirely adequate to achieve

compliance with the ADA and the RA,” but nonetheless ordered the

Commonwealth to implement the AWIB in time for the primary election. (Id. at

15–16.) The court found that the UOCAVA was the most adequate solution to
                                           4
        Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 5 of 21




comply with the ADA and the RA, but found that implementation of that solution

prior to the primary election was not feasible. (Id. at 16.) Accordingly, the court

ordered implementation of the AWIB as the most adequate remedy that could

feasibly be implemented in time for the primary. (Id. at 16–17.)

       Defendants complied with the court’s order and implemented the AWIB in

time for the primary election. (See Doc. 49-1 ¶ 33; Doc. 57 ¶ 33.) Defendants then

answered the complaint on June 11, 2020, after which the court set an expedited

case management schedule for the remainder of the case. (Docs. 36, 39.)

Following the close of fact discovery, the parties filed the instant motions for

summary judgment on July 22, 2020. (Docs. 48, 50.) Briefing on those motions

has concluded, and they are ripe for the court’s resolution. (Docs. 49, 53–55, 62–

63.) The court granted Defendants’ motion to supplement the summary judgment

record on August 14, 2020. (Doc. 74.)1

                                       JURISDICTION

        This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States.




1
  Two motions in limine and a motion to reopen discovery are also pending before the court.
(See Docs. 58, 77, 79.)
                                              5
        Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 6 of 21




                                STANDARD OF REVIEW

      A court may grant a motion for summary judgment when “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is material if resolution of

the dispute “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is

not precluded by “[f]actual disputes that are irrelevant or unnecessary.” Id. “‘A

dispute is genuine if a reasonable trier-of-fact could find in favor of the

nonmovant’ and ‘material if it could affect the outcome of the case.’” Thomas v.

Tice, 943 F.3d 145, 149 (3d Cir. 2019) (quoting Lichtenstein v. Univ. of Pittsburgh

Med. Ctr., 691 F.3d 294, 300 (3d Cir. 2012)).

      In reviewing a motion for summary judgment, the court must view the facts

in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 288

(3d Cir. 2018) (citing Scheidemantle v. Slippery Rock Univ. State Sys. of Higher

Educ., 470 F.3d 535, 538 (3d Cir. 2006)). The court may not “weigh the evidence”

or “determine the truth of the matter.” Anderson, 477 U.S. at 249. Instead, the

court’s role in reviewing the facts of the case is “to determine whether there is a

genuine issue for trial.” Id.



                                           6
        Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 7 of 21




      The party moving for summary judgment “bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any,’ which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). The non-moving party must then

oppose the motion, and in doing so “‘may not rest upon the mere allegations or

denials of [its] pleadings’ but instead, ‘must set forth specific facts showing that

there is a genuine issue for trial. Bare assertions, conclusory allegations, or

suspicions will not suffice.’” Jutrowski, 904 F.3d at 288–89 (quoting D.E. v. Cent.

Dauphin Sch. Dist., 765 F.3d 260, 268–69 (3d Cir. 2014)).

      Summary judgment is appropriate where the non-moving party “fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.”

Celotex, 477 U.S. at 322. “The mere existence of a scintilla of evidence in support

of the plaintiff’s position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. “Where

the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
                                           7
         Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 8 of 21




                              UNDISPUTED MATERIAL FACTS 2

       Plaintiff Drenth is a legally blind individual who is registered to vote in

Pennsylvania. (Doc. 49-1 ¶¶ 2–3; Doc. 57 ¶¶ 2–3.) Plaintiff NFB-PA is a non-

profit corporation that promotes the civil rights of blind individuals. (Doc. 49-1 ¶¶

4–6; Doc. 57 ¶¶ 4–6.) The named Defendants are the Pennsylvania Department of

State (“Department of State” or “the department”)—which is responsible for

overseeing some aspects of Pennsylvania’s elections—and its secretary, Kathy

Boockvar (“Boockvar”). (Doc. 49-1 ¶¶ 8–10; Doc. 57 ¶¶ 8–10.) The Department

of State receives federal financial assistance. (Doc. 49-1 ¶ 14; Doc. 57 ¶ 14.)

       Although Pennsylvania law allows all eligible voters to vote through mail-in

ballots once they properly apply to do so, use of the mail-in ballot system requires

use of a paper ballot. (Doc. 49-1 ¶¶ 16, 20; Doc. 57 ¶¶ 16, 20.) Plaintiffs’ request

for permanent injunctive relief requests that the Commonwealth use accessible

ballot marking and delivery tools in the November 2020 general election and in all

subsequent elections. (See Doc. 1 ¶ 9.) Accessible ballot marking and delivery

tools “electronically deliver ballots to blind voters and enable them to mark the

ballots electronically using screen reader technology.” (Doc. 49-1 ¶ 67; Doc. 57 ¶




2
  The facts in this section are undisputed and, where applicable, are derived from the Plaintiffs’
statement of material facts, see Doc. 49-1, the Defendants’ statement of material facts, see Doc.
51, and the parties’ respective answers to those statements, see Docs. 57, 54.
                                                 8
       Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 9 of 21




67.) Plaintiffs requested implementation of this technology on several occasions

before this litigation began. (Doc. 49-1 ¶ 69; Doc. 57 ¶ 69.)

      On August 12, 2020, the department finalized a contract for a remote ballot

marking system with a private vendor, Democracy Live, Inc. (Docs. 72-1, 72-2.)

The department began the process of acquiring the remote ballot marking system

well before litigation began in this case. (Doc. 51 ¶ 3; Doc. 54 ¶ 3.) The system

will be in use for the November 2020 general election. (Docs. 72-1, 72-2.) The

contract with Democracy Live is for an annual service period and provides for

annual renewals. (Doc. 63-1 ¶ 9.)

      The remote ballot marking system purchased by the department is “a cloud-

based platform that will allow county election officials to upload their ballot

definition files exported from their county’s election management software

associated with the voting system in use in that county.” (Id. ¶ 10.) Once the

ballot definition files are uploaded by the county election officials, the remote

ballot marking system will create an accessible ballot for the voter. (Id.) An

eligible voter who applies for an accessible ballot will be able to access the ballot

through a web link. (Id.) The voter will then be able to vote on the accessible

ballot by marking his choices and will be able to use a variety of assistive

technologies while doing so. (Id. ¶¶ 11–12.)



                                           9
       Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 10 of 21




      The department has also resolved to issue guidance to county boards of

elections in time for the November 2020 election that would instruct the boards to

send a return envelope that is larger than the security envelope to voters voting

through the remote ballot marking system and that would instruct counties to

accept the return envelopes as long as the voter’s signature appeared anywhere on

the envelope. (Doc. 51 ¶¶ 35–36; Doc. 54 ¶¶ 35–36.)

                THE PARTIES’ SUMMARY JUDGMENT ARGUMENTS

      As noted above, both parties have moved for summary judgment. Plaintiffs’

motion seeks a declaration that the Commonwealth’s paper-based mail-in voting

system violates the rights of blind voters by making it impossible for them to vote

privately and independently. (Doc. 49 at 20–24.) Plaintiffs additionally argue that

the Defendants’ failure to implement an accessible ballot marking and delivery tool

violates the ADA and the RA. (Id. at 24–27.) Plaintiffs seek injunctive relief in

the form of a “comprehensive remedial plan” that would require Defendants to

take the following actions:

      (1) secure an accessible ballot delivery and marking tool for use
      beginning in the November 3, 2020 election; (2) use the accessible
      ballot delivery and marking tool beginning with the November 3, 2020
      general election; (3) publicize availability of the tool and how blind
      voters can request to use it; (4) cooperate with NFB-PA to test the
      accessible ballot delivery and marking tool prior to the November 2020
      election; (5) monitor use of the accessible ballot delivery and marking
      tool in the November 2020 and in the 2021 primary and general
      elections to identify any problems, concerns, or complaints and timely
                                         10
        Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 11 of 21




       address them; (6) issue status reports to Plaintiffs’ counsel and the
       Court no later than September 30, 2020 and October 9, 2020 describing
       the status of the contract and efforts to operationalize it for use in the
       November 2020 election; and (7) issue status reports to Plaintiffs’
       counsel and the Court no later than four weeks after the November 2020
       election and the primary and general elections in 2021 that identify the
       number of voters who requested to vote using the tool, who received
       ballots using the tool, and who cast ballots using the tool and that
       describe any complaints, problems, or concerns about the tool and how
       Defendants will address those going forward.

(Id. at 27–30.) Plaintiffs do not seek summary judgment as to the claim “that

Defendants violate the ADA and RA with respect to how blind voters return their

marked ballots” because, Plaintiffs assert, there are genuine issues of material fact

with respect to that claim. (Id. at 9 n.1.)

       Defendants argue that they are entitled to summary judgment because there

is no justiciable question before the court.3 Defendants argue that because a

remote ballot marking system will be in place for the November 2020 general

election and all future elections, there is no longer a case or controversy for the

court to resolve. (Doc. 53 at 16–17.) Defendants additionally argue that they are

entitled to summary judgment as to any claim arising from the return of ballots

both because Plaintiffs did not raise such a claim in their complaint and because




3
 Defendants raise essentially the same justiciability argument in their brief opposing the
Plaintiffs’ motion for summary judgment. In the interest of brevity, the court will not rehash that
argument here.
                                                11
        Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 12 of 21




the current system for the return of ballots does not violate the ADA or the RA.

(Id. at 17–28.)

       Plaintiffs oppose Defendants’ justiciability argument, arguing there is a case

or controversy because there are a number of factual questions regarding the

department’s remote ballot marking system. 4 (Doc. 55 at 8–11.) Plaintiffs

additionally argue that “there will remain open questions as to whether Plaintiffs

have the access to which they are entitled under the ADA and RA” until the remote

ballot marking system is actually implemented and used in elections. (Id. at 18.)

Finally, Plaintiffs argue that the implementation of a remote ballot marking system

“will not address further modifications needed to the [ballot] return process.” (Id.)

In addition to their justiciability arguments, Plaintiffs raise a number of arguments

as to why the system for returning ballots violates the ADA and the RA. (Id. at

19–30.) Plaintiffs do not, however, address Defendants’ argument that Plaintiffs

did not raise any claim regarding the return of ballots in their complaint. (See

generally id.)

       Defendants reiterated their justiciability argument in their reply brief. (Doc.

63 at 14–19.) Since that time, the department has finalized a contract for a remote




4
 These questions have since been answered by the Defendants’ production of two supplemental
declarations and the department’s contract for the remote ballot marking system. (See Docs. 63-
1, 72-1, 72-2.)
                                                12
       Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 13 of 21




ballot marking system with Democracy Live, and Defendants have provided two

supplemental declarations from Jonathan Marks, the department’s Deputy

Secretary for Elections and Commissions, to supplement the factual record with

regard to their justiciability argument. (See Docs. 63-1, 72-1, 72-2.)

                                    DISCUSSION

      A. The Case Is Moot as it Pertains to the 2020 General Election and All
         Subsequent Elections

      The court will first address Defendants’ justiciability argument. Justiciability

of a case is enforced through several justiciability doctrines, including “standing,

ripeness, mootness, the political-question doctrine, and the prohibition on advisory

opinions.” Keitel v. Mazurkiewicz, 729 F.3d 278, 280 (3d Cir. 2013) (quoting Toll

Bros., Inc. v. Twp. of Readington, 555 F.3d 131, 137 (3d Cir. 2009)).

      This case no longer presents a justiciable question with regard to the 2020

general election and all subsequent elections because Plaintiffs’ claims with regard

to those elections are moot. The doctrine of mootness asks “whether changes in

circumstances that prevailed at the beginning of the litigation have forestalled any

occasion for meaningful relief.” Ehrheart v. Verizon Wireless, 609 F.3d 590, 596

(3d Cir. 2010). “A case is moot when the issues presented are no longer ‘live’ or

the parties lack a legally cognizable interest in the outcome.” Id. (quoting

Donovan ex rel. Donovan v. Punxsutawney Area Sch. Bd., 336 F.3d 211, 216 (3d

                                          13
       Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 14 of 21




Cir. 2003)). Additionally, a party’s claims become moot when the party obtains all

the relief that it sought in litigation. See Blanciak v. Allegheny Ludlum Corp., 77

F.3d 690, 698–99 (3d Cir. 1996); see also, e.g., In re Serrano-Vargas, 776 F.

App’x 74 (3d Cir. 2019) (“[B]ecause [the petitioner] has obtained the relief he

requested, the mandamus petition will be dismissed as moot.”).

      In this case, Plaintiffs’ complaint sought an injunction “prohibiting

Defendants from violating the ADA and Section 504 and requiring Defendants to

remedy their absentee and mail-in ballot system by implementing a remote

accessible vote-by-mail system for Plaintiffs and those similarly situated for all

future elections.” (Doc. 1 ¶ 118.) Since the complaint was filed, the department

has finalized an agreement for a remote ballot marking system, which will be in

place for the November 2020 general election. (See Docs. 72-1, 72-2.) Thus,

Plaintiffs have obtained the relief that they sought in this litigation because

Defendants are already implementing the requested vote-by-mail system. As

Defendants aptly summarized it, any injunctive relief ordered by the court would

simply order Defendants “to do exactly what they are already doing.” (Doc. 56 at

7.) There is, therefore, no live case or controversy for the court to adjudicate, and

this case is moot with respect to the 2020 general election and all subsequent

elections. See Ehrheart, 609 F.3d at 596; Blanciak, 77 F.3d at 698–99.



                                          14
       Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 15 of 21




      Plaintiffs’ reliance on the voluntary cessation doctrine, see Doc. 55 at 17 n.3,

does not alter the court’s conclusion that Plaintiffs’ claims are moot. The

voluntary cessation doctrine is an exception to mootness. Artway v. Att’y Gen. of

State of N.J., 81 F.3d 1235, 1246 n.6 (3d Cir. 1996). Under the doctrine, a case is

not necessarily moot merely because of a defendant’s voluntary choice to end an

unlawful practice. United States v. Gov’t of Virgin Islands, 363 F.3d 276, 285 (3d

Cir. 2004). Rather, a defendant’s voluntary cessation of allegedly unlawful

conduct will only moot a case “if it is ‘absolutely clear that the allegedly wrongful

behavior could not reasonably be expected to recur.’” Fields v. Speaker of Pa.

House of Representatives, 936 F.3d 142, 161 (3d Cir. 2019) (quoting Parents

Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 719 (2007)).

      When reviewing a defendant’s voluntary cessation of an allegedly unlawful

activity, “the defendant’s reason for changing its behavior is often probative of

whether it is likely to change its behavior again.” Hartnett v. Pa. State Educ.

Ass’n, 963 F.3d 301, 306 (3d Cir. 2020). Courts should be “skeptical” of a

voluntary cessation that is done only “in the face of a court order.” Id. (citing

Knox v. SEIU, Local 1000, 567 U.S. 298, 307 (2012)). “On the other hand, if the

defendant ceases because of a new statute or a ruling in a completely different

case, its argument for mootness is much stronger.” Id. at 307 (citing Lighthouse



                                          15
       Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 16 of 21




Inst. for Evangelism, Inc. v. City of Long Branch, 510 F.3d 253, 260 (3d Cir.

2007)).

       The court finds that the voluntary cessation doctrine does not apply in this

instance. To begin, it is not clear that the doctrine applies in a case such as this one

where the voluntary cessation was initiated before litigation began. See id. at 306

(defining voluntary cessation as a defendant’s argument that a case is moot

“because of some action it took unilaterally after the litigation began” (emphasis

added)). The record reflects that Defendants were in the process of securing a

remote ballot marking system several months before suit was filed, and that they

began the process shortly after the 2019 passage of a statute that allowed all

Pennsylvania voters to vote remotely. (See Doc. 51 ¶ 3; Doc. 54 ¶ 3.) The record

also shows that the department’s purchase of a remote ballot marking system has

been finalized and that the system will be implemented in time for the November

election. (See Doc. 72-1.) On these facts, the court finds it “absolutely clear that

the allegedly wrongful behavior could not reasonably be expected to recur” and

that the voluntary cessation doctrine therefore does not apply. Fields, 936 F.3d at

161.

       Finally, although Plaintiffs argue that there will “remain open questions” as

to the accessibility of the remote ballot marking system until the system has been

used in an election, Doc. 55 at 18, such questions are not before the court.
                                          16
       Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 17 of 21




Plaintiffs’ complaint challenged the adequacy of the Commonwealth’s paper-based

mail-in voting system and sought implementation of a remote ballot marking

system. They have since obtained the requested relief. Any challenges to the

adequacy of the newly implemented remote ballot marking system have not been

properly raised before this court and are not ripe for the court’s resolution.

Plaintiffs’ request that the court require implementation of a “comprehensive

remedial plan,” see Doc. 49 ¶¶ 27–30, is similarly outside the scope of this

litigation and will not be addressed here.

      B. Defendants Are Entitled to Summary Judgment as to Any Claim
         Relating to the Return of Ballots

      At the summary judgment stage, Plaintiffs raise several arguments as to why

the Commonwealth’s current system for the return of mail-in ballots violates the

rights of blind individuals. (See, e.g., Doc. 55 at 19–30; see also Doc. 49 at 9 n.1.

(arguing that there are genuine issues of material fact as to whether return system

violates the rights of blind individuals.)) The court finds that Defendants are

entitled to summary judgment on that issue, however, because Plaintiffs did not

raise any claim relating to the return, delivery, or submission of ballots in their

complaint. (See Doc. 1.)

      The scope of a case is defined by the plaintiff’s complaint. See State of

Nebraska v. State of Wyoming, 515 U.S. 1, 8 (1995) (noting that the scope of the

                                             17
       Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 18 of 21




litigation “as envisioned under the initial pleadings” was the starting point for the

Court’s analysis of motions to amend); Johnson v. Wynn’s Extended Care, Inc.,

635 F. App’x 59, 60 (“Johnson’s second amended complaint only pled violations

of the TCCWNA and the New Jersey Consumer Fraud Act, thus limiting the scope

of this case to potential violations of those two statutes.”); see also 43A CORPUS

JURIS SECUNDUM Injunctions § 334 (Westlaw databased updated July 2020) (“The

issues properly determinable by the court are those presented by the pleadings, and

issues which are outside the scope of the case as presented by the pleadings

generally are not before the court for determination.”). Accordingly, a complaint

must give defendants “fair notice” of what claims a plaintiff is raising against the

defendants and the grounds upon which the claims rest. Carpenters Health v.

Mgmt. Res. Sys. Inc., 837 F.3d 378, 384 (3d Cir. 2016) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

      Here, Plaintiffs’ complaint alleges that Pennsylvania’s system of mail-in and

absentee voting discriminates against blind voters because it requires them to

complete a paper ballot; it does not allege that the system discriminates against

blind voters by requiring them to mail the ballots once they are complete or make

any other allegations regarding the return, delivery, or submission of ballots. (See

Doc. 1.) Accordingly, Defendants are entitled to summary judgment as to any



                                          18
       Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 19 of 21




claim relating to the return of ballots because Plaintiffs’ complaint did not raise

such a claim.

      C. Plaintiffs Are Not Entitled to Relief with Respect to the 2020
         Primary Election

      Because Plaintiffs’ claims regarding the 2020 general election and all

subsequent elections are moot and because they did not properly plead a claim

arising from the return of ballots, the only claim remaining for resolution is

Plaintiffs’ claim that Defendants’ policies during the 2020 primary election

violated the ADA and the RA. In their complaint, Plaintiffs seek both injunctive

and declaratory relief relating to the primary election. Neither is appropriate at this

juncture.

      First, there is no basis for the court to issue an injunction regarding the 2020

primary election. The primary election has already concluded, and past conduct

“is insufficient to warrant injunctive relief unless it is accompanied by ‘continuing,

present adverse effects.’” Giterman v. Pocono Med. Ctr., 361 F. Supp. 3d 392,

405 (M.D. Pa. 2019) (quoting Doe v. Nat’l Bd. of Med. Examiners, 210 F. App’x

157, 159–60 (3d Cir. 2006)). Here, as detailed above, any alleged violation of the

ADA and the RA during the primary will not have any effect on future elections

because a remote ballot marking system—which is a different system from the




                                          19
       Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 20 of 21




AWIB voting system that was implemented prior to the 2020 primary election—

will be in place starting with the general election.

      Second, declaratory relief regarding the primary election would be improper

because the conduct with respect to the primary is in the past. Under the

Declaratory Judgment Act, a federal court has jurisdiction to grant declaratory

relief if it could exercise jurisdiction over a coercive judgment action regarding the

same facts and between the same parties. Skelly Oil Co. v. Phillips Petroleum Co.,

339 U.S. 667, 671–74 (1950). Declaratory relief, however, is inappropriate when

the allegedly unlawful conduct is entirely in the past. Green v. Mansour, 474 U.S.

64, 73 (1985); accord Ridge v. Campbell, 984 F. Supp. 2d 364, 373 (M.D. Pa.

2013) (citing Corliss v. O’Brien, 200 F. App’x 80, 84 (3d Cir. 2006)).

Accordingly, the court concludes that no relief is warranted based on the 2020

primary election.

      Finally, even if declaratory relief could be granted for the Defendants’ past

conduct, this court would likely decline to issue such declaratory relief. A district

court has “broad discretion to decline to hear actions arising under the Declaratory

Judgment Act.” Rarick v. Federated Serv. Ins. Co., 852 F.3d 223, 225 (3d Cir.

2017) (citing Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491 (1942)). In a case

such as this one where any declaratory relief would raise concerns of judicial

restraint and comity, the court would take an extremely cautious approach.
                                          20
        Case 1:20-cv-00829-JPW Document 80 Filed 08/18/20 Page 21 of 21




                                         CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment is

granted and Plaintiffs’ motion for partial summary judgment is denied.5 Both

parties’ motions in limine and Plaintiffs’ motion to reopen discovery are denied as

moot. An appropriate order follows.

                                             s/Jennifer P. Wilson
                                             JENNIFER P. WILSON
                                             United States District Court Judge
                                             Middle District of Pennsylvania

Dated: August 18, 2020




5
  As noted above, any challenges to the adequacy of the Commonwealth’s newly implemented
remote ballot marking system and any claims relating to the return of ballots were not raised
before this court. Accordingly, the court’s disposition of the parties’ motions shall not have any
preclusive effect as to any future challenge to the adequacy of the Commonwealth’s remote
ballot marking system or as to any claim regarding the return of ballots.
                                                  21
